In Commonwealth v. Briand, 71 Mass. App. Ct. 160 (2008), the Appeals Court reversed a District Court judge’s order allowing motions to suppress filed by the two codefendants, Evan L. Briand and Carrie A. Clark. The court held that a Massachusetts environmental police officer did not effect a seizure in the constitutional sense when he activated white “take down lights” on his vehicle to illuminate the area before approaching a parked automobile occupied by the defendants. We granted an application for further appellate review filed by Clark. Briand did not apply for further review.
Having carefully reviewed the record and the parties’ arguments, we agree with the reasoning of the Appeals Court. The order allowing the motion to suppress is reversed, and the matter is remanded to the District Court for further proceedings.

So ordered.